DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on03/29/2021 has been entered.
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-10, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Christly 6,119,943 in view of Kellar et al. 2014/0261031.

Regarding claim 1, Christy discloses an optical code comprising (machine-readable identification codes 12, 13): a pattern made up of a plurality of light color modules of a light color and a plurality of dark color modules of a dark color, the pattern configuring first encoded data [abstract] [col 1, l. 18-34] [FIG 2, 2, 5, 6] wherein: the dark color (see below for what is the interpretation of dark) modules include at least a first module (e.g. toner of barcode 12) and a second module (e.g. toner of barcode 13) having reflectance to light of a predetermined wavelength [col. 1, l. 55-col. 2, l. 35] [col 3, l. 58-col 4, l. 28];  the reflectance of the first and second modules being different from each other [col. 1, l. 55-col. 2, l. 35] [col 3, l. 58-col 4, l. 28];  The first and second modules having equivalent reflection characteristics when the optical code is read in the visible light [Examiner’s note: Christy discloses multiple codes may be used and each code is opaque to a specific predetermined wavelength of range [col 4, l. 3-46] therefore all the codes in the first and second module in that specific wavelength will be 
Christy discloses “Readable code 13 which overlays at least partially over the first code 12 (implicitly discloses that it does not at least partially over other parts of code 12, therefore Christly implicitly discloses the first and second modules being arranged in one layer coated on a base layer). It would have been obvious as Christy discloses a method to allow for more information to be packed into the area 11 than in conventional systems [col 4, l. 30-31].


    PNG
    media_image1.png
    1128
    1428
    media_image1.png
    Greyscale


However, Christy doesn’t explicitly disclose a base layer; a functional pattern positionally fixedly provided in a code area of the optical code on the base layer, the functional pattern being composed of light and dark color modules, the dark color modules being all formed of infrared absorptive black ink coated on the base layer; and an encoded data region provided in the code area of the optical code on the base layer, the functional pattern being positionally different from the encoded data region in the code.
Kellar discloses a base layer (substate to which the QR code is printed on) [FIG 5]; a functional pattern (the functional patterns of the QR code) [FIG 5] positionally fixedly provided in a code area of the optical code on the base layer, the functional pattern being composed of light and dark color modules [FIG 5], the dark color modules being all formed of infrared absorptive black ink coated on the base layer [3-8] [14] [22]; and an encoded data region provided in the code area of the optical code on the base layer, the functional pattern being positionally different from the encoded data region in the code [the other data region of the QR code) [FIG 5]. It would have been obvious to one with ordinary skill in the art at the effective filing date of the application as Kellar discloses “Moreover, the patterns require no post-
Regarding claim 2, Christy in view of Kellar discloses all of the limitations of claim 1. Christy further discloses the light of a predetermined wavelength is invisible light (e.g. code 12 is opaque in first predetermined wavelength) [col 4, l. 1-12].
Regarding claim 3, Christy in view of Kellar discloses all of the limitations of claim 2. Christy further discloses the light of a predetermined wavelength is infrared light [col 4, l. 1-12].
Regarding claim 5, Christy in view of Kellar discloses all of the limitations of claim 1. Christy further discloses the base layer (e.g. substrate 10) a light color base layer having high reflectance for visible light and the light of a predetermined wavelength and the dark color modules are formed in a front of the light color base layer [col 3, l. 59-63]; in a portion for forming the first module, a first dark color layer is formed on the front of the light color base layer, the first dark color layer transmitting the light of a predetermined wavelength and having a dark color [FIG 1-2]; in a portion for forming the second module, a second dark color layer (toner of code 13) is formed on the front of the light color base layer, the second dark color layer absorbing the light of a predetermined wavelength and having a dark color [FIG 1-2]; and the first module has higher reflectance for the light of a predetermined wavelength compared to the second module [col 3, l. 58-col. 4, l. 28].
Regarding claim 6, Christy in view of Kellar discloses all of the limitations of claim 5. Christy further discloses the light of a predetermined wavelength is infrared light [col 4, l. 1-12]; the first dark color layer (e.g. toner of code 12) is formed of an infrared transmissive layer that transmits the light of a predetermined wavelength; and the second dark color layer (e.g. toner 
Regarding claim 7, Christy in view of Kellar discloses all of the limitations of claim 2. Christy further discloses the base layer (e.g. substrate 10) of a light color having high reflectance for visible light and the light of a predetermined wavelength and the dark color modules are formed on a front of the light color base layer [col 3, l. 59-63]; in a portion for forming the first module, a first dark color layer is formed on the front of the light color base layer, the first dark color layer transmitting the light of a predetermined wavelength and having a dark color [FIG 1-2]; in a portion for forming the second module, a second dark color layer (toner of code 13) is formed on the front of the light color base layer, the second dark color layer absorbing the light of a predetermined wavelength and having a dark color [FIG 1-2]; and the first module has higher reflectance for the light of a predetermined wavelength compared to the second module [col 3, l. 58-col. 4, l. 28].
Regarding claim 8, Christy in view of Kellar discloses all of the limitations of claim 2. Christy further discloses the Light color modules are white and the dark color modules are black [col 1, l. 18-20].
Regarding claim 9, Christy in view of Kellar discloses all of the limitations of claim 1. Christy further discloses the predetermined wavelength is visible light [col 4, l. 1-28].
Regarding claim 10
Regarding claim 14, Christy in view of Kellar discloses all of the limitations of claim 1. Christy further discloses the optical code is affixed to at least any of a product, a product package and a product tag (e.g. UPC code); and the second data includes information used for commodity management (e.g. UPC codes), and identification information indicating a type of the information [col 1, l. 18-22]. 
Regarding claim 20, Christy in view of Kellar in discloses all of the limitations of claim 2. Christy discloses the first module is formed by printing infrared transmissive black ink on the base layer,  the second module is formed by printing infrared absorptive black in on the base layer, and the light color modules are provided by exposed areas of the base layer [ col. 1, l. 18-22] [col 2. L. 18-24] [col. 4, 23-27].

Response to Arguments
Applicant's arguments filed 07/27/2019 have been fully considered with respect to claims 1-3, 5-10,14, 20,  have been considered but are moot because the new ground of rejection do not apply to the combination any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant amended claim 1 to overcome the U.S.C. §103 rejection of Christy, however upon further search and consideration the Examiner presents a new U.S.C. §103 rejection of Christy in view of Keller. Please see above for citations and explanations. Thus, claims 1-3, 5-10,14, 20 are rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032.  The examiner can normally be reached on 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASIFA HABIB/
Examiner, Art Unit 2887


/THIEN M LE/             Primary Examiner, Art Unit 2887